Order entered September 4, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-00780-CV

                              MICHAEL O. PICKENS, Appellant

                                                V.

                          ELIZABETH CORDIA, ET AL., Appellees

                      On Appeal from the 116th Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DC-13-01890-F

                                            ORDER
       We GRANT appellees’/cross-appellant’s August 29, 2013 unopposed motion for an

extension of time to file a brief. We ORDER the amended combined brief of appellees/cross-

appellant that was tendered to this Court on August 29, 2013 filed as of the date of this order.


                                                       /s/   DAVID LEWIS
                                                             JUSTICE